Citation Nr: 1711967	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a separate evaluation for lumbar strain with degenerative disc disease (DDD) and disc bulge.


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Air Force from October 1993 to September 1999 and February 2003 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and has been subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

In August 2012, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  By July 2006 rating decision, the Veteran was awarded service connection for fibromyalgia, evaluated as 40 percent disabling, effective June 25, 2005.

2.  A preponderance of the evidence supports the conclusion that the symptoms attributable to the Veteran's lumbar strain with DDD and disc bulge cannot be separated from the symptoms attributable to the Veteran's fibromyalgia. 


CONCLUSION OF LAW

As separate disability evaluations for lumbar strain with DDD and disc bulge and fibromyalgia would result in impermissible pyramiding, entitlement to a separate evaluation for lumbar strain with DDD and disc bulge is not permitted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(a), 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  The Board finds VA has satisfied its duty to notify.  The Veteran was advised of VA's duty to notify prior to the initial adjudication of the claim decided herein.  A January 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds VA has satisfied its duty to assist.  VA obtained the records reported by the Veteran, including service records, private and VA medical treatment records, and the Veteran's lay statements.  VA provided examinations in January 2015 for evaluation of the Veteran's fibromyalgia and July 2015 for evaluation and medical opinion of the Veteran's back disorder.  VA provided an August 2012 hearing before a Veterans Law Judge.

II. Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Analysis 

By July 2006 rating decision, the Veteran was awarded service connection for fibromyalgia, evaluated as 40 percent disabling, effective June 25, 2005.  A November 2007 rating decision continued a 40 percent rating for fibromyalgia, including DDD (to include any symptoms of hip and back pain).  Essentially, the RO denied a separate evaluation for lumbar strain with DDD and disc bulge as it was a manifestation of pain in the same area that the Veteran was already service-connected for fibromyalgia.  The March 2009 rating ostensibly denied service connection for lumbar strain with DD and disc bulge, but it actually denied a separate evaluation for such, as reflected in the May 2010 statement of the case.  In a June 2015 statement, the Veteran contended a separate evaluation is warranted because fibromyalgia is a disease affecting the muscles and soft tissues, while DDD affects the discs separating the vertebrae of the spine.  Service connection is currently in effect for fibromyalgia, DDD (to include any symptoms of hip and back pain).

The Board concedes that the Veteran has a diagnosis of lumbar DDD and disc bulge that manifested in-service.  The question before the Board is whether the symptoms of the Veteran's lumbar DDD with disc bulge can be differentiated from the symptoms of her fibromyalgia.  If the symptoms can be differentiated, separate evaluations can be assigned for fibromyalgia and lumbar DDD with disc bulge.  If not, the Board cannot evaluate these conditions separately without violating the rule against pyramiding.  38 C.F.R. § 4.14 (2016).

As the Board is prohibited from making conclusions based on its own medical judgment under Colvin, this issue was remanded by the Board in February 2014 to obtain an opinion from a medical professional regarding whether it is possible to separately identify symptoms of DDD of the back and symptoms of fibromyalgia without referring to the other condition.  1 Vet. App. 171, 175 (1991).  In a July 2015 VA medical opinion, the examiner opined that the Veteran's current symptoms and/or treatment described for DDD/back are not specific for DDD/back condition and cannot be separated from the symptoms the Veteran uses to describe her fibromyalgia.  The examiner, after reviewing the January 2015 fibromyalgia examination and conducting the July 2015 back examination, felt it "obvious that the Veteran's subjective report of symptoms in describing the DDD/back symptoms is less consistent with symptoms associated with DDD/back condition and more indicative of the Veteran's fibromyalgia symptoms."  Further, the examiner noted the treatment the Veteran finds most beneficial is a more effective treatment for fibromyalgia than DDD/back, i.e. massage, epson bath soaks, and muscle relaxer medication.  The examiner noted the examination revealed no decrease in range of motion of the thoracolumbar spine, yet did reveal generalized report of pain in the hips and bilateral thoracic and lumbar spinal area, which is more likely related to fibromyalgia. 

While the Veteran is competent to report symptoms and limitations, she is not competent to opine as to the nature and etiology of those symptoms, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The May 2015 VA examiner is competent to opine as to the nature and etiology of the Veteran's back symptoms.  The Board finds the May 2015 examiner's opinion credible and gives it probative weight, as the examiner reviewed the claims file, conducted a physical examination and gave a detailed explanation to support her opinion.  

Based on this conclusion, to assign a separate rating based on the Veteran's same symptomatology would violate the rule against pyramiding.  See 38 C.F.R. § 4.14  (2016).  The Veteran's symptomatology of her back disability has been considered as intertwined with the symptoms of her service-connected fibromyalgia and considered in the assigned disability rating.  As such, to separately rate such symptoms as a back disability would be duplicative and overlapping with the symptomatology of the Veteran's already service-connected fibromyalgia.

The Board finds that the preponderance of the evidence is against the claim for entitlement to a separate evaluation for lumbar strain with DDD and disc bulge.  This being the case, the doctrine of reasonable doubt does not apply in this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to a separate evaluation for lumbar strain with degenerative disc disease and disc bulge is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


